Judgment, Supreme Court, Bronx County, rendered June 14, 1977, convicting defendant of robbery, first degree, and sentencing him to an indeterminate term of 6 to 18 years’ imprisonment, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to an indeterminate term of 4 to 12 years, and otherwise affirmed. We note the recent reduction in sentence secured by a codefendant (People v Smith, 67 AD2d 607). Giving effect to differences in background, we find appellant Sherrod’s sentence excessive to the extent indicated. Concur—Murphy, P. J., Kupferman, Sandler, Lane and Lynch, JJ.